[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]



No. 97-2159

RAYMOND CATALA-FONFRIAS,

Plaintiff, Appellant,

v.

U.S. DEPT. OF JUSTICE, ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Salvador E. Casellas, U.S. District Judge]



Before

Torruella, Chief Judge,
Selya and Boudin, Circuit Judges.



Raymond Catala-Fonfria on brief pro se.
Guillermo Gil, United States Attorney, and Jose Javier Santos
Mimoso, Assistant United States Attorney, on brief for appellees.



May 6, 1998


Per Curiam.  Upon review of the parties' briefs, and
the record, the judgment dismissing this frivolous action for
lack of jurisdiction is summarily affirmed. Loc. R. 27.1.  The
judgment is modified to reflect that it is not on the merits. 
See Fed. R. Civ. P. 42(b).
Affirmed as modified.